         Case 1:21-mj-00276-RMM Document 1-1 Filed 03/04/21 Page 1 of 9




                                   STATEMENT OF FACTS
        Your affiant, Daniel Senters, is a Special Agent with the Federal Bureau of Investigations
(“FBI”). As a Special Agent with the FBI, I am authorized by law or by a Government agency to
engage in or supervise the prevention, detention, investigation, or prosecution of violations of
federal criminal laws.
        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.
        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.
       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.
       At such time, the certification proceedings were still under way and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, between 1:00
p.m. and 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by
breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd
encouraged and assisted those acts.
       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.
       On January 18, 2021, a video bearing file name “1610849533.57-
25b641704d45755b165d21bc48617dc7e0d635dd-file-1_3of3updcj3.mp4” was uploaded to the
FBI’s Office of Public Affairs tip line located at www.fbi.gov/USCapitol.

                                                 1
        Case 1:21-mj-00276-RMM Document 1-1 Filed 03/04/21 Page 2 of 9




        In the video, a white male, wearing a black winter jacket with a hood lined with fur, a mask
under his chin, and a camouflage baseball hat with “Growmark FS” embroidered on the crown of
the hat, is observed on the lower west terrace of the U.S. Capitol. On the video, the man is asked
by someone, “What is your name? Where are you from?” The man in the “Growmark FS” hat
responded, “Zeke Stecher from New Jersey.” Screengrabs from this video footage are included
below.




       An open source search of Zeke Stecher revealed identifying information with current home
residence in Sewell, New Jersey.


                                                 2
        Case 1:21-mj-00276-RMM Document 1-1 Filed 03/04/21 Page 3 of 9




        A search of the New Jersey Department of Motor Vehicle records revealed a driver’s
license number for Ezekiel K. Stecher. The residence of record indicated an address in Sewell,
New Jersey. Your affiant compared the driver’s license photograph to multiple images from the
U.S. Capitol on January 6, 2021, and the individual in the video who stated his name was “Zeke
Stecher from New Jersey” appears consistent with the individual in the DMV photograph.

        FBI Agents conducted an in-person interview of a local farmer based in Sewell, New
Jersey, who previously purchased produce from Ezekiel Stecher (Witness-1). The individual
stated he/she had known Stecher for over ten years. The individual was shown a still image taken
from the U.S. Capitol videos from the January 6, 2021, riots, and he/she positively identified
Ezekiel Stecher, known to the individual as “Zeke.” The photograph shown to Witness-1 is
inserted below.




        I have reviewed surveillance footage from a camera located on the exterior of lower west
terrace door of the U.S. Capitol building. I observed the following:

           a. At approximately 2:53 PM, Stecher appears against the wall of the Lower West
              Terrace. Stecher can then be observed pushing the crowd forward, toward the
              Washington D.C. Metropolitan Police Department (MPD) riot line and into the
              doors of the U.S. Capitol.
           b. At approximately 2:55 PM, riot shields taken from law enforcement officers are
              passed back by members of the crowd.
           c. At approximately 2:56 PM (see image below), Stecher is observed yelling in the
              crowd towards the direction of the MPD riot line.




                                               3
Case 1:21-mj-00276-RMM Document 1-1 Filed 03/04/21 Page 4 of 9




 d. At approximately 2:57 PM, Stecher pushes forward with the crowd, towards the
    doors into the U.S. Capitol. Subsequently, Stecher goes out of view of the camera
    and deeper towards the doors. After a few seconds, the crowd is pushed back and
    Stecher reappears in the video.
 e. At approximately 2:58 PM, Stecher is observed walking in the direction of doors
    into the U.S. Capitol. Stecher is then observed turning around and exiting onto the
    Lower West Terrace.
 f. At approximately 3:03 PM, Stecher is observed (see images below) re-entering
    and pushing forward through the crowd towards the doors into the U.S. Capitol.
    Stecher then goes out of view of the camera as he appears to push deeper towards
    the doors.




                                     4
        Case 1:21-mj-00276-RMM Document 1-1 Filed 03/04/21 Page 5 of 9




           g. At approximately 3:04 PM, the crowd is observed being sprayed with a chemical
              irritant by the MPD Officers.
           h. At approximately 3:04 PM, Stecher (see image below) is observed walking away
              from the riot line. Stecher stopped and poured water on his face.




           i. At approximately 3:05 PM, Stecher is observed speaking to two unidentified
              males prior to departing the tunnel.
           j. Stecher is observed standing against the wall of the tunnel leading into the U.S.
              Capitol.
       Your affiant has also reviewed a video bearing file name 1610673930.98-
99dca48c08e7ab4dc50d6ffb74da509cfc8dab61-file-3_1of4.mp4 which was uploaded to the
FBI’s Office of Public Affairs tip line located at www.fbi.gov/USCapitol. There are no time

                                                5
        Case 1:21-mj-00276-RMM Document 1-1 Filed 03/04/21 Page 6 of 9




stamps on this video. The times written below correlate with the time into the video. I observed
the following:




           k. At approximately 4:19, Stecher is observed on the Lower West Terrace (see
              image above).
           l. At approximately 4:33, Stecher is observed forcibly pushing towards the doors
              into the U.S. Capitol building.
           m. At approximately 4:47, Stecher is observed being sprayed with chemical irritant.
           n. At approximately 4:54, Stecher continued to forcibly push forward into the doors
              of the U.S. Capitol building.
           o. At approximately 5:21, Stecher is observed inside the open doors of the U.S.
              Capitol building in front of the MPD riot line.
           p. At approximately 5:35, Stecher is observed being sprayed with chemical irritants
              by MPD officers (see images below).
           q. At approximately 5:44, Stecher is observed being pushed back by the MPD
              officers.
           r. At approximately 5:50, Stecher is observed walking away from the doors into the
              U.S. Capitol building.
           s. At approximately 6:00, Stecher is observed pouring water on his face.
           t. At approximately 6:10, Stecher is observed pouring more water on his eyes.




                                                6
        Case 1:21-mj-00276-RMM Document 1-1 Filed 03/04/21 Page 7 of 9




       I have reviewed a video bearing file name “UNBELIEVABLE_Footage_Trump
_Supporters_Battle_Cops_Inside_Captiol_(No_Audio_1080p).mp4,” which was provided to the
FBI by the MPD. There are no time stamps on this video. The times written below correlate with
the time into the video footage. I observed the following:

          u. At approximately 2:10, Stecher is observed in the crowd pushing toward the doors
             into the U.S. Capitol building.
          v. At approximately 2:45, Stecher is observed against the wall leading to the doors
             into the U.S. Capitol building. Stecher is then observed forcibly pushing forward
             with the crowd towards the doors of the U.S. Capitol building.
          w. At approximately 12:05, Stecher is observed outside on the Lower West Terrace.
             Stecher then walks back into the crowd towards the doors into the U.S. Capitol.
          x. At approximately 12:41, Stecher is observed standing in the open metal and glass
             doors into the U.S. Capitol building and pushing against the MPD riot line.
          y. From approximately 12:43 to 13:02, Stecher is observed forcibly pushing
             forward, attempting to further enter the U.S. Capitol. Stecher is observed directly
             in front of the MPD riot line inside the U.S. Capitol building.
          z. At approximately 13:10 Stecher is observed inside the first set of metal and glass
             double doors into the U.S. Capitol off the Lower West Terrace. Stecher is pushing
             against the line of MPD officers who are blocking the second set of metal and
             glass double doors. Stecher is observed wearing a black winter jacket with a hood
             lined with fur and camouflage baseball hat on the far right (see below).




                                              7
         Case 1:21-mj-00276-RMM Document 1-1 Filed 03/04/21 Page 8 of 9




        Based upon actions depicted in video footage, Stecher forcibly pushed against and
assaulted officers while attempting to gain further entry into the U.S. Capitol building. Stecher was
on the Lower West Terrace and continued an attempt to enter the U.S. Capitol building after being
sprayed by law enforcement officers with a chemical irritant and after being pushed back by law
enforcement officers.

        Based on the foregoing, your affiant submits there is probable cause to believe that
STECHER violated 18 U.S.C. § 231(a)(3) and § 2, which makes it unlawful to commit or attempt
to commit any act to obstruct, impede, or interfere with any fireman or law enforcement officer
lawfully engaged in the lawful performance of his official duties incident to and during the
commission of a civil disorder which in any way or degree obstructs, delays, or adversely affects
commerce or the movement of any article or commodity in commerce or the conduct or
performance of any federally protected function. For purposes of Section 231 of Title 18, a
federally protected function means any function, operation, or action carried out, under the laws
of the United States, by any department, agency, or instrumentality of the United States or by an
officer or employee thereof. This includes the Joint Session of Congress where the Senate and
House count and certify Electoral College votes.
       Based on the foregoing, your affiant submits there is probable cause to believe that
STECHER violated 18 U.S.C. §§ 111(a)(1), which makes it a crime to forcibly assault, resist,
oppose, impede, intimidate, and interfere with, an officer and employee of the United States, and
of any branch of the United States Government and any person assisting such an officer and
employee an officer from the United States Capitol/Metropolitan Police Department, while such

                                                 8
         Case 1:21-mj-00276-RMM Document 1-1 Filed 03/04/21 Page 9 of 9




person was engaged in and on account of the performance of official duties, and where the acts in
violation of this section involve physical contact with the victim and the intent to commit another
felony.
        Based on the foregoing, your affiant submits that there is probable cause to believe that
STECHER violated 18 U.S.C. § 1752(a)(1)(2)(3) and (4), which makes it a crime to (1) knowingly
enter or remain in any restricted building or grounds without lawful authority to do; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions; (3) knowingly, and with intent to
impede and disrupt the orderly conduct of Government business and official functions, obstructed
and impeded ingress and egress to and from a restrict building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting; and (4) knowingly engages
in any act of physical violence against any person or property in any restricted building or grounds;
or attempts or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted building”
includes a posted, cordoned off, or otherwise restricted area of a building or grounds where the
President or other person protected by the Secret Service, including the Vice President, is or will
be temporarily visiting; or any building or grounds so restricted in conjunction with an event
designated as a special event of national significance.

        Based on the foregoing, your affiant submits there is probable cause to believe that
STECHER violated 40 U.S.C. § 5104(e)(2)(D)(E) and (F) to willfully and knowingly engaged in
disorderly and disruptive conduct in any of the Capitol Buildings with the intent to impede, disrupt,
and disturb the orderly conduct of a session of Congress and either House of Congress, and the
orderly conduct in that building of a hearing before or any deliberation of, a committee of Congress
or either House of Congress.

       Finally, your affiant submits there is probable cause to believe that STECHER violated 18
U.S.C. § 1512(c)(2), which makes it a crime to obstruct, influence, or impede any official
proceeding, or attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings are official
proceedings.

                                              _________________________________
                                              SPECIAL AGENT DAN SENTERS
                                              FEDERAL BUREAU OF INVESTIGATION


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 4th day of March, 2021.

                                                            2021.03.04
                                                            16:25:54 -05'00'
                                              _________________________________
                                              ROBIN M. MERIWEATHER
                                              U.S. MAGISTRATE JUDGE

                                                 9
